Case: 22-163     Document: 24    Page: 1    Filed: 11/08/2022




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                   In re: APPLE INC.,
                         Petitioner
                  ______________________

                         2022-163
                  ______________________

    On Petition for Writ of Mandamus to the United States
District Court for the Western District of Texas in No. 6:21-
cv-00620-ADA, Judge Alan D. Albright.
                  ______________________

               ON PETITION AND MOTION
                  ______________________

    Before DYK, REYNA, and TARANTO, Circuit Judges.
REYNA, Circuit Judge.
                        ORDER
    Apple Inc. petitions this court for a writ of mandamus
directing the United States District Court for the Western
District of Texas to vacate its scheduling order, promptly
rule on Apple’s pending transfer motion, and stay all pro-
ceedings on the merits until transfer is resolved. Apple
also moves for this court to stay the district court proceed-
ings pending resolution of Apple’s petition. XR Communi-
cations, LLC opposes the petition and the motion.
     In another Order issued today, we granted Apple’s pe-
tition to vacate a similar scheduling order on the ground
Case: 22-163    Document: 24      Page: 2    Filed: 11/08/2022




2                                             IN RE: APPLE INC.




that it was a clear abuse of discretion to force the parties to
expend additional resources litigating substantive matters,
until the completion of fact discovery, and re-briefing while
Apple’s motion lingered unnecessarily on the docket, par-
ticularly when there were readily available, less time-con-
suming, and more cost-effective means for the court to
resolve the motion. In re Apple Inc., 2022-162 (Fed. Cir.
Nov. 8, 2022). We deem it the proper course here to vacate
the district court’s scheduling order and for the district
court to reconsider its decision in light of our reasoning in
No. 2022-162.
    Accordingly,
    IT IS ORDERED THAT:
    The petition and motion are granted to the extent that
the district court’s scheduling order is vacated, and the
case is remanded for further proceedings consistent with
this Order.
                                     FOR THE COURT

 November 8, 2022                    /s/ Peter R. Marksteiner
     Date                            Peter R. Marksteiner
                                     Clerk of Court